Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered March 11, 1991, which granted plaintiffs motion to consolidate this action for legal malpractice against defendant with defendant’s action for legal fees against plaintiff, unanimously affirmed, with costs.
Plaintiffs action for legal malpractice and defendant’s ac*525tion for legal fees involve common questions of law and fact making consolidation appropriate (CPLR 602 [a]; Cornell v Reed, 35 AD2d 809). There is no merit to defendant’s argument that consolidation should be denied because its action for legal fees is not triable before a jury. Nor is there merit to defendant’s argument that consolidation would cause undue delay, as neither side has a premium on delay (see, Tortorello v Tortorello, 161 AD2d 633). Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.